USCA4 Appeal: 21-2228      Doc: 10         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2228


        ANTHONY G. BRYANT,

                            Plaintiff - Appellant,

                     v.

        WELLS FARGO,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Margaret B. Seymour, Senior District Judge. (2:21-cv-03463-MBS-MHC)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Anthony G. Bryant, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2228      Doc: 10         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Anthony G. Bryant seeks to appeal a civil action currently pending in the district

        court. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

        v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Bryant does not seek to

        appeal a final order or an appealable interlocutory or collateral order. Accordingly, we

        dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2